           Case 8-20-72041-reg            Doc 36       Filed 09/02/20   Entered 09/02/20 14:28:31




Gerard R. Luckman, Esq.                                           Hearing Date: September 16, 2020
Subchapter V Trustee                                              Hearing Time: 10:00 a.m.
c/o FORCHELLI DEEGAN TERRANA LLP                                  Objections Due: September 15, 2020
333 Earle Ovington Blvd, Suite 1010                                        Time: 5:00 p.m.
Uniondale, NY 11553
(516) 248-1700


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re:                                                            Chapter 11

  WINWARD LONG LLC,                                               Case No. 8-20-72041-REG

                                    Debtor.
------------------------------------------------------------X

                        NOTICE OF HEARING ON FINAL FEE APPLICATION

        PLEASE TAKE NOTICE, that a hearing to consider the final applications for compensation

and reimbursement of expenses (the “Application”) of Gerard R. Luckman, Subchapter V. Trustee

(“Trustee”), for the time period and in the amounts set forth below, will be held on September16, 2020

at 10:00 a.m. at the courtroom of the Honorable Robert E. Grossman, United States Bankruptcy Judge,

Eastern District of New York, Alfonse M. D’Amato Federal Courthouse, 290 Federal Plaza, Central

Islip, NY 11722, or as soon thereafter as counsel can be heard.

        PLEASE TAKE FURTHER NOTICE that the Application of Trustee seek awards of interim

compensation and reimbursement of expenses in the reduced and capped amount of $2,000.00.

        PLEASE TAKE FURTHER NOTICE, that the Application is on file in the Office of the Clerk

of the Bankruptcy Court, Alfonse M. D’Amato Federal Courthouse, 290 Federal Plaza, Central Islip,

NY 11722 and may be examined during scheduled business hours or by accessing the Applications

through the electronic filing system utilized by the Bankruptcy Court. A copy of the Application may

also be obtained by e-mail request of Gerard R. Luckman, Esq. at gluckman@forchellilaw.com.
         Case 8-20-72041-reg           Doc 36   Filed 09/02/20   Entered 09/02/20 14:28:31




       PLEASE TAKE FURTHER NOTICE that any responses or objections to an Application must

be in writing, shall conform to the Federal Rules of Bankruptcy Procedure and the Local Rules of the

Bankruptcy Court, and shall be served upon Forchelli Deegan Terrana LLP The Omni, 333 Earle

Ovington Blvd., Suite 1010, Uniondale, New York 11553, Attention: Gerard R. Luckman, Esq. in order

that they be received in hand by no later than 5:00 p.m. on September 15, 2020.

       PLEASE TAKE FURTHER NOTICE that the hearing scheduled herein may be adjourned

from time to time without further notice other than by announcement of such adjournment in Court on

the date scheduled for said hearing.

Dated: Uniondale, New York
       September 2, 2020
                                                    Gerard R. Luckman, Subchapter V Trustee


                                                    By: /s/ Gerard R. Luckman
                                                    Gerard R. Luckman, Esq.
                                                    c/o FORCHELLI DEEGAN TERRANA LLP
                                                    333 Earle Ovington Blvd, Suite 1010
                                                    Uniondale, New York 1553
                                                    (516) 248-1700




                                                    2
